DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of unit 3-1 as shown below (specification [00398]) in the reply filed on 03/10/2021 is acknowledged.

    PNG
    media_image1.png
    169
    342
    media_image1.png
    Greyscale

Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant appeared to indicate that claims 16-17 do not read on this species, however claim 8 is the only claim that does not read on the elected species. Therefore claims 16-17 will be examined and claim 8 is withdrawn. Election was made without traverse in the reply filed on 03/10/2021.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 16-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some devices including hole injection layers of polymer 1 or polymer 2 of the examples as presented in Table 2 and 3 etc., does not reasonably provide enablement for the claimed scope of devices and materials for example devices using polymer 3 as elected in the response filed 03/10/2021. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.

Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all amine based polymer comprising a first repeating unit represented by Formula 1 and a number average molecular weight of the amine-based polymer is about 1,000 or more within the scope of the claims has an absorption coefficient (k) in a visible light region satisfies Equation 1 0 < k < 0.02as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 

The breadth of the claims: the claims are drawn to any device that comprises a common device configuration and any one of a massively broad number of possible polymeric materials so long as they comprise any substructure of formula 1, have an average molecular weight greater than about 1000 and have an absorption coefficient within a set range at any possible visible wavelength. 
State of the prior art: While many such materials and devices that might otherwise meet the claim requirements are known in the prior art, the specific absorption coefficient for materials at all possible visible light wavelengths is not typically reported.  
The level of one of ordinary skill: While it is reasonably possible for an ordinarily skilled artisan to prepare one or more polymeric materials as claimed and evaluate their absorption coefficients at all visible wavelengths individually, such a process would be exceptionally laborious and time intensive to merely determine if a combination of compounds may or may not be within the scope of Applicant’s claims. 
Amount of direction provided: While the specification gives examples of two materials that appear to meet the requirements at some select wavelengths (i.e. polymer 1 and polymer 2 as demonstrated in table 2), Applicant does not include such data for the elected species comprising a repeating unit 3-1.  Furthermore, the specification does not provide any reasonably specific direction for the selection of materials from among the 
The existence of working examples: The instant application evaluates only two example materials of the claims. Further, these materials do not fall within the scope of elected species. The specification further evaluates at the same wavelengths one comparative compound (PEDOT/PSS) as an example of a material that may not meet the requirement for the absorption coefficient. As the comparative example is only evaluated for absorption coefficient at 3 specific wavelengths, it is not clear that it would not meet the requirement at other visible wavelengths from the example data presented. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: A skilled artisan would be required to prepare many compounds of various compositions and average molecular weights, evaluate their individual absorption coefficients at each visible wavelength.

In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 2 and 20.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all amine based polymer within the scope of the claims has an absorption coefficient (k) in a visible light region satisfies Equation 1 0 < k < 0.02 as claimed and whether the claims meet the test is stated 

The breadth of the claims: the claims are drawn to any device that comprises a common device configuration and any one of a massively broad number of possible polymeric materials so long as they are amine based and have an absorption coefficient within a set range at any possible visible wavelength. 
State of the prior art: While many such materials and devices that might otherwise meet the claim requirements are known in the prior art, the specific absorption coefficient for materials at all possible visible light wavelengths is not typically reported.  
The level of one of ordinary skill: While it is reasonably possible for an ordinarily skilled artisan to prepare one or more polymeric materials as claimed and evaluate their absorption coefficients at all visible wavelengths individually, such a process would be exceptionally laborious and time intensive to merely determine if a combination of compounds may or may not be within the scope of Applicant’s claims. 
Amount of direction provided: While the specification gives examples of two materials that appear to meet the requirements at some select wavelengths (i.e. polymer 1 and polymer 2 as demonstrated in table 2), Applicant does not include such data for the elected species comprising a repeating unit 3-1.  Furthermore, the specification does not provide any reasonably specific direction for the selection of materials from among the 
The existence of working examples: The instant application evaluates only two example materials of the claims. Further, these materials do not fall within the scope of elected species. The specification further evaluates at the same wavelengths one comparative compound (PEDOT/PSS) as an example of a material that may or may not meet the requirement for the absorption coefficient. As the comparative example is only evaluated for absorption coefficient at 3 specific wavelengths, it is not clear that it would not meet the requirement at other visible wavelengths from the example data presented. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: A skilled artisan would be required to prepare many compounds of various compositions and average molecular weights, evaluate their individual absorption coefficients at each visible wavelength.

In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 16-18.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of the claims require the presence of an amine-based polymer wherein a number average molecular weight of the polymer is about 1,000 or more. It is unclear what specific boundaries are given to ‘about 1000’. For the purpose of examination, the claims will be interpreted to require a number weight average of 1000 or more.

Claim 2, 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of the claims 2, 16-18 and 20 require the presence of at least one amine based polymer that has an absorption coefficient (k) in a visible light region that satisfies equation 1: 0 < k < 0.02. This claim limitation is indefinite as the absorption coefficient lacks units. For example, a molar absorption coefficient can often be reported in m2/mol, M-1cm-1 or Lmol-1cm-1 whereas a mass absorption coefficient is often reported in m2/kg, cm2/g or mLg-1cm-1. It is not clear from the specification or claims that the claimed materials use any one of such a value. Without a more clear indication of what kind of absorption coefficient is measured, how it is calculated and the 

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation “the second repeating unit represented by Formula 2 is represented by formulae 201 to 203”.  It is unclear how the unit is represented by all three structures as claimed. For the purpose of the application of prior art, the claim will be interpreted as “the second repeating unit represented by Formula 2 is represented by one selected from among formulae 201 to 203”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 depends from claim 9. Claim 9 sets forth the limitations of a compound of formula 2. Claim 15 includes compounds not within the scope of claim 9. Specifically, compound 201 does not appear to include a group R21 as required in Formula 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-x are rejected under 35 U.S.C. 103 as being unpatentable over Uetani et al (US 2009/0015139) (Uetani) in view of Kojima (US 2016/0380227) (Kojima). 

In reference to claims 1 and 3-7, Uetani teaches an organic electroluminescent device comprising an anode, a cathode, a light emitting layer and a polymer compound having a structure of formula (1)  (Uetani [0006]-[0007]) as shown below as a repeating unit between the light emitting layer and the anode (Uetani [0239] and an electron transport layer between the cathode and the light emitting layer (Uetani [0173] [0177])

    PNG
    media_image2.png
    166
    463
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    144
    262
    media_image3.png
    Greyscale

for example wherein the structure of formula (1) is the structure shown above (Uetani [0076]) and preferably has an average molecular weight of 10,000 to 1,000,000 (Uetani[0097]). 

Uetani discloses the polymer that encompasses the presently claimed amine based polymer, including wherein the structure of formula (1) is the structure above and has a preferred average molecular weight of 10,000 to 1,000,000. Each of the disclosed substituents from the substituent groups of Uetani are considered functionally equivalent and their selection would lead to obvious variants of the polymer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound to provide the compound described above, which is both disclosed by Uetani and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Uetani teaches various possible materials for the anode and cathode, that one of the anode or cathode is transparent and including wherein the cathode can a silver alloy (Uetani [0169]). Uetani does not expressly teach that the cathode is comprised of 50% or more of silver.  

With respect to the difference, Kojima teaches organic electroluminescent elements comprising a transparent electrode mainly composed of silver, e.g. the cathode (Kojima [0065]-[0066]) and a reflective electrode formed of a metal with a light emitting layer (Kojima [0013]). Kojima further teaches that such a combination provides an electroluminescent element having less view angle dependency (Kojima [0015]). 

In light of the motivation of using the electrode configuration as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the electrode configuration as described by Kojima in order to provide an electroluminescent element having less view angle dependency and thereby arrive at the claimed invention. 
For Claim 1: The anode reads on the first electrode, the cathode reads on the second electrode comprised of at least 50% silver, the other layers read on the organic layers, the light emitting layer reads on the emission layer, the layer comprising the compound of formula (1) reads on the hole transport region, the electron transport layer reads on the electron transport region, compound of formula (1) reads on the amine-based polymer of formula 1 wherein in formula 1, n11 is 1, L11 is phenylene, n12 is 1, L12 is phenylene, n13 is 0, R11 is a substituted phenyl wherein the substituents are methyl and butyl groups and wherein the average molecular weight is 1000 or more. 
For Claim 3: Reads on wherein anode is reflective. 
For Claim 4: Reads on wherein L11 and L14 are each phenylene. 
For Claim 5: Reads on n11 is 1, n12 is 1. 
For Claim 6: Reads on wherein R11 is a phenyl group substituted with three alkyl groups. 
For Claim 7: Reads on formula 1-01 wherein R11 is a phenyl group substituted with three alkyl groups, each b12 is 4, each R12 is hydrogen.

In reference to claims 9-15, Uetani in view of Kojima teaches the device as described above for claim 1. Uetani further teaches that the polymer further includes additional subunits e.g. of formula (4) as shown below (Uetani [0081])

    PNG
    media_image4.png
    30
    468
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    152
    378
    media_image5.png
    Greyscale

for example wherein in formula (4), Ar12 is an arylene group of formula 36 (Uetani [0014]) as shown above wherein each of the R’s represents a hydrogen or an aryl group (Uetani [0025]) (e.g. an alkylphenyl group wherein the alkyl group(s) are two hexyl groups or a hexyl and a methyl group (Uetani [0032] [0034[)).

Uetani in view of Kojima discloses the polymer that encompasses the presently claimed second subunit, including wherein the polymer comprises a subunit of formula (4) wherein in the formula (4) Ar12 is an arylene group of formula 36 as shown above wherein each of the R’s represents a hydrogen or an aryl group (e.g. an alkylphenyl group wherein the alkyl group(s) are two hexyl groups or a hexyl group and a methyl group. Each of the disclosed substituents from the substituent groups of Uetani in view of Kojima are considered functionally equivalent and their selection would lead to obvious variants of the polymer material.


For Claim 9: Reads on a second subunit of formula 2 wherein Ar21 is a substituted fluorenylene wherein the substituent is a substituted phenyl group, R21 is a substituted phenyl group and n21 is 0.
For Claim 10: Reads on wherein Ar21 is a fluorene group substituted with at least an alkyl group.
For Claim 11: Reads on wherein L21 is optionally not present (i.e. n21 is 0).
For Claim 12: Reads on wherein n21 is 0.
For Claim 13: Reads on wherein R21 is a phenyl group substituted by alkyl groups. 
For Claim 14: Reads on wherein R24 and R25 are each an alkyl substituted phenyl and R22 and R23 are each hydrogen. 
For Claim 15: Reads on wherein the second repeating unit is compound 203.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Uetani et al (US 2009/0015139) (Uetani) in view of Kojima (US 2016/0380227) (Kojima) as applied to claim 1 above, and further in view of Jianpu et al (US 2005/0218792) (Jianpu).

In reference to claim 19, Uetani in view of Kojima teaches the organic EL device as described above for claim 1. Uetani in view of Kojima further teaches that this device is preferably used in a matrix device to prepare a multi-color display by using multiple light emitting materials of different emitting colors in order to prepare a multi-color display for computers, televisions, and the like (Uetani [0242]).

Uetani does not expressly teach the details of such a device comprising sub-pixels etc. as instantly claimed.

With respect to the difference, Jianpu teaches an OLED display device and a method for the manufacturing thereof. Specifically, Jianpu teaches that the display device includes a base substrate having a plurality of pixel regions, a plurality of first electrodes formed on the pixel regions, a light emitting layer including first, second and third light emitting portions to generate first, second and third lights respectively. Jianpu further teaches that the display device as taught therein has an increased lifetime. 

In light of the motivation of using the display device configuration as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the display device configuration as described by Jianpu in order to prepare a display device with increased lifetime and thereby arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786